IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


IN RE: ESTATE OF: MARY G. H. DAVIS,       : No. 991 MAL 2015
DECEASED                                  :
                                          :
                                          : Petition for Allowance of Appeal from
PETITION OF: SUSAN P. TREADWAY,           : the Order of the Superior Court
BETSEY W. DAVIS, MARY G. COOKE            :
AND JAMES C. TREADWAY                     :


                                     ORDER



PER CURIAM

      AND NOW, this 12th day of April, 2016, the Petition for Allowance of Appeal is

DENIED.

      Justice Donohue did not participate in the consideration or decision of this

matter.